Citation Nr: 0303156	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  02-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for diabetes mellitus effective prior to January 
15, 1991.

2.  Entitlement to a disability rating in excess of 
20 percent for diabetes mellitus effective January 15, 1991.

3.  Entitlement to a compensable disability rating for 
diabetic retinopathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran had active duty from August 1965 to July 1968.  

These matters come to the Board of Veterans' Appeals (the 
Board) on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO granted service connection for 
diabetes mellitus, as secondary to Agent Orange exposure, and 
assigned a 10 percent rating effective from April 17, 1987 to 
January 15, 1991, and a 20 percent rating effective January 
15, 1991.  The RO also granted service connection for 
diabetic retinopathy and rated that disorder as non-
compensably disabling.  

In his March 2002 substantive appeal the veteran 
requested a hearing before a member of the Board at 
the RO.  That hearing has not yet been provided, 
and his appeal is being remanded to provide the 
veteran the requested hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a hearing before a 
member of the Board at the RO.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


